Case 18-16275        Doc 52     Filed 11/28/18     Entered 11/28/18 15:27:41          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-16275
         Melanie G Pugh

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/06/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/07/2018.

         6) Number of months from filing to last payment: 0.

         7) Number of months case was pending: 5.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $623,901.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-16275        Doc 52       Filed 11/28/18    Entered 11/28/18 15:27:41              Desc         Page 2
                                                   of 4



 Receipts:

         Total paid by or on behalf of the debtor               $2,000.00
         Less amount refunded to debtor                         $2,000.00

 NET RECEIPTS:                                                                                          $0.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                 $0.00
     Court Costs                                                           $0.00
     Trustee Expenses & Compensation                                       $0.00
     Other                                                                 $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $0.00

 Attorney fees paid and disclosed by debtor:                    $0.00


 Scheduled Creditors:
 Creditor                                       Claim         Claim        Claim         Principal       Int.
 Name                                 Class   Scheduled      Asserted     Allowed          Paid          Paid
 ALLY FINANCIAL                   Unsecured     10,109.00            NA             NA           0.00        0.00
 ALLY FINANCIAL                   Secured       16,375.00            NA             NA           0.00        0.00
 BMO HARRIS BANK NA               Unsecured           0.00           NA             NA           0.00        0.00
 DITECH FINANCIAL LLC             Secured        3,706.56            NA             NA           0.00        0.00
 ILLINOIS DEPT OF REVENUE         Priority            0.00           NA             NA           0.00        0.00
 INTERNAL REVENUE SERVICE         Priority      18,318.71            NA             NA           0.00        0.00
 BARCLAY BANK DELAWARE            Unsecured         500.00           NA             NA           0.00        0.00
 CAPITAL ONE BANK USA/AMERICAN Unsecured         2,115.00            NA             NA           0.00        0.00
 CAPITAL ONE BANK USA/AMERICAN Unsecured            230.00           NA             NA           0.00        0.00
 CITY OF AURORA                   Unsecured         880.00           NA             NA           0.00        0.00
 CREDIT BOX                       Unsecured         959.00           NA             NA           0.00        0.00
 CREDIT UNION LOAN SOURCE         Unsecured     12,468.00            NA             NA           0.00        0.00
 EDUCATION DEPT OF ED/NAVIENT Unsecured               0.00           NA             NA           0.00        0.00
 EDWARD HOSPITAL AND HEALTH SE Unsecured            700.00           NA             NA           0.00        0.00
 INTERNAL REVENUE SERVICE 13      Unsecured     13,379.24            NA             NA           0.00        0.00
 LVNV FUNDING/FNBM/RESURGENT C Unsecured         1,605.56            NA             NA           0.00        0.00
 MAXLEND LOANS                    Unsecured      1,993.00            NA             NA           0.00        0.00
 MEADOWS CREDIT UNION             Unsecured      3,049.30            NA             NA           0.00        0.00
 MIDLAND FUNDING/SYNCHRONY BA Unsecured             786.00           NA             NA           0.00        0.00
 EDUCATION NAVIENT SOLUTIONS L Unsecured        50,473.13            NA             NA           0.00        0.00
 ONEMAIN FINANCIAL OF ILLINOIS IN Unsecured      4,115.00            NA             NA           0.00        0.00
 SOUTH POINTE SWIM CLUB           Unsecured      2,500.00            NA             NA           0.00        0.00
 PRA RECEIVABLES MGMT/SYNCHRO Unsecured             600.00           NA             NA           0.00        0.00
 WLCC/ARROWHEAD ADVANCED LO Unsecured            1,500.00            NA             NA           0.00        0.00
 SETERUS INC                      Unsecured           0.00           NA             NA           0.00        0.00
 SETERUS INC                      Secured             0.00           NA             NA           0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-16275      Doc 52     Filed 11/28/18    Entered 11/28/18 15:27:41                Desc        Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim        Claim         Principal       Int.
 Name                            Class    Scheduled      Asserted     Allowed          Paid          Paid
 SOUTH POINTE HOMEOWNERS ASSO Unsecured           0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim          Principal                 Interest
                                                         Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                    $0.00                 $0.00               $0.00
       Mortgage Arrearage                                  $0.00                 $0.00               $0.00
       Debt Secured by Vehicle                             $0.00                 $0.00               $0.00
       All Other Secured                                   $0.00                 $0.00               $0.00
 TOTAL SECURED:                                            $0.00                 $0.00               $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                           $0.00                 $0.00               $0.00
        All Other Priority                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                               $0.00                 $0.00               $0.00


 Disbursements:

        Expenses of Administration                               $0.00
        Disbursements to Creditors                               $0.00

 TOTAL DISBURSEMENTS :                                                                              $0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-16275        Doc 52      Filed 11/28/18     Entered 11/28/18 15:27:41            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/20/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
